Citation Nr: 0905046	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
nephrectomy with right urethral calculus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran had active military service from September 1939 
to August 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that inter alia denied a rating 
in excess of 30 percent for a left nephrectomy with right 
urethral calculus.

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

In October 2007, the Board granted the Veteran's claim for an 
increased rating for his residuals of a right fibula 
fracture, and remanded his claim for an increased rating for 
his left nephrectomy disability to the RO to afford due 
process and for other development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The objective and probative medical evidence 
preponderates against a finding that the Veteran has heart 
disease secondary to, or aggravated by, his service-connected 
left nephrectomy with right urethral calculus; the competent 
and probative medical evidence of record shows that the 
Veteran's solitary pelvic kidney is manifested by normal 
kidney function and a current creatinine level within normal 
limits, he currently exhibits no evidence of albuminuria, 
edema, and decreased kidney function, and his hypertension 
has been determined by competent medical authority as not 
likely related to his service-connected disorder.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for left nephrectomy, with right urethral calculus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.115 Diagnostic Code 
7500 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) have been 
fulfilled by information provided to the Veteran in letters 
from the RO dated in December 2002, December 2004, May 2005 
and March 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the Veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The January 2005 statement of the case (SOC) and March 2008 
letter provided information regarding rating criteria for the 
disability at issue, and how effective dates are established.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Id. 

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that he is not prejudiced by this 
omission in the adjudication of his increased rating claim.  
In this regard, during the course of this appeal, the Veteran 
has been represented at the RO and before the BVA by a 
National Veterans Service Organization (VSO) recognized by 
the VA, specifically The American Legion, and the Board 
presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations including, 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the Veteran and his VSO representative 
were provided copies of the SOC and supplemental statements 
of the case (SSOCs) by the RO, the representative submitted a 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case) in which the representative essentially 
acknowledged receipt of the SOC's and provided additional 
argument in response to those documents, which the Board 
notes contained a list of all evidence considered, a summary 
of adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
Veteran's disability, and an explanation for the decision 
reached.  Moreover, in July 2007, the Veteran, accompanied by 
his representative, testified during a hearing before the 
undersigned.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the Veteran and his 
representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the Veteran is not prejudiced based on this demonstrated 
actual knowledge.    

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   
 
II. Factual Background

The record reflects that, in 1954, while in service, the 
Veteran's left kidney was removed.  Service connection for a 
left nephrectomy with right urethral calculus was previously 
established as 30 percent disabling since November 1962.  

The Veteran is currently more than 90 years of age.

The current appeal derives from a claim for an increased 
rating filed in November 2002.  The Veteran reported 
increased kidney problems, back pain and sleeping problems 
inter alia, that he attributed to his service-connected 
disability.

VA outpatient treatment records reveal that, in October 2001, 
an examiner noted a surgical history for benign prostatic 
hypertrophy (BPH) and low grade prostate cancer, but the 
Veteran denied genitourinary complaints.  In June 2002, the 
Veteran reported urgency and nocturia two to three times per 
night.  Prostate disorder was identified.  A subsequent 
biopsy performed in July 2002 revealed no carcinoma in the 
specimen biopsied but did show focal chronic inflammation and 
other changes including calculi.  Results of a November 2002 
ultrasound of the Veteran's kidneys revealed a right kidney 
angiomyolipoma with no hydronephrosis; a computed tomography 
(CT) scan was recommended.  In February 2003, results of a 
right kidney CT scan revealed a small angiomyolipoma without 
upper pole renal mass.  In February 2003, a kidney function 
renogram showed a normal effective renal plasma flow.  An 
October 2004 kidney ultrasound revealed the angiomyolipoma 
and two additional cysts without hydronephrosis.  

A November 2004 VA examination reported a 40.5 centimeter by 
2 millimeters nephrectomy scar that was light and nontender, 
with flat areas and other areas being indented and with a 
second scar attached that was 14 centimeter by 2 millimeters, 
flat light and nontender and adhesion was of longer scar in 
some areas.  No functional loss and no ulcers were 
identified.  The examiner interpreted the Veteran's October 
2004 kidney ultrasound as reporting a huge prostate with no 
urinary obstruction.  

A June 2005 VA examination reported an old nontender left 
nephrectomy scar and right renal cysts, unrelated to the 
Veteran's history of passed renal stones that he had 
developed in 1992.  Blood urea nitrogen (BUN)/Creatinine were 
reported as within normal limits.  The examiner reported 
persistent bladder outlet obstructive type symptoms secondary 
to the Veteran's BPH.  The examiner additionally noted that a 
repeat CAT scan from April 2005 reported an impression of 
right renal cysts and no suspicious renal lesion seen.  The 
clinical impression was no evidence of a right kidney stone 
or right urethral calculi.

Apart from hypertension, VA outpatient treatment records 
reflect no cardiovascular disorders.

The Veteran was afforded a VA examination in October 2008 
that was performed by an urologist.  The examination report 
reflects the examiner's review of the Veteran's medical 
records.  Upon completion of a clinical examination, the 
examiner concluded that the Veteran's voiding difficulties of 
incontinence and obstruction were related to his prostate 
cancer and BPH and unrelated to his service connected renal 
disorder.  An abnormal urine with protein occurred with an 
infection and cleared up on urine tests and also was 
unrelated to his service connected disorder.  The Veteran's 
renal function was normal for his age (over 90 years old).  
Although it was possible that the Veteran's hypertension was 
related to his pos nephrectomy status, the Veteran's normal 
renal function and normal creatinine led the examiner to 
conclude there was not a likely relationship between the 
hypertension and the service connected nephrectomy.  The VA 
examiner additionally commented that the Veteran's surgical 
scars had not changed since the June 2004 report.  The 
Veteran's voiding problems were related to his BPH and 
prostate cancer as his problems were centered in the bladder 
outlet (prostate) and not higher up in the urinary tract.

III. Legal Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a nephrectomy 
with right urethral calculus warrants a higher disability 
rating.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his oral and written 
contentions, service treatment records, and relevant VA 
medical records and examination reports, dated from October 
2001 to October 2008.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim files shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's service-connected left nephrectomy with right 
urethral calculus is currently evaluated as 30 percent 
disabling under Diagnostic Code 7500.  38 C.F.R. § 4.115b, 
Diagnostic Code 7500.

Under Diagnostic Code 7500, the removal of one kidney 
warrants a minimum evaluation of 30 percent, but an 
evaluation in excess of 30 percent is based on renal 
dysfunction if nephritis, infection, or pathology is 
demonstrated in the remaining kidney.  Id.  

Renal dysfunction is rated at 30 percent disabling when there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  See 38 C.F.R. § 4.115a. (2008).

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a rating in excess of the 
currently assigned 30 percent is not warranted for the 
Veteran's service-connected kidney disability.

Here, careful review of the clinical history in the Veteran's 
claims files fails to reveal that he had any malfunction, 
abnormality, or disease of his remaining (right) kidney.  The 
medical evidence reveals the Veteran's right kidney to be 
normal and no pathology of the remaining kidney has been 
attributed to his nephrectomy.

The medical evidence associated with the claims files does 
not reveal that the Veteran has constant albuminuria or 
edema; in fact laboratory studies show creatinine levels as 
normal.  Although the Veteran complains of voiding 
difficulties, there is no finding of an existing kidney 
abnormality, and there is certainly no definite decrease in 
kidney function demonstrated in any evidence on file.  Rather 
the most recent VA examination performed by an urologist in 
October 2008 concluded that the Veteran's urinary problems 
were more likely than not secondary to his non-service-
connected prostate, and not his service-connected kidney 
disorder.  The Veteran does have hypertension, but the 
competent medical evidence refutes any association between 
the disorder and the Veteran's service-connected disability, 
according to the October 2008 VA examiner.  

In addition, the Board observes that scarring is part and 
parcel of the Veteran's service-connected left nephrectomy 
disorder.  However, no examination or clinical note reveals 
any evidence that any scar itself was symptomatic, as 
distinguished from general urinary manifestations.  There is, 
for example, no evidence that any scar was poorly nourished 
with repeated ulceration or was tender and painful on 
objective examination.  Evaluating the service-connected scar 
under the pertinent rating criteria, there is no evidence 
that any scar is unstable.  That is, there is no showing that 
there is frequent loss of covering of skin over the scar.  
There is therefore no basis for a 10 percent evaluation under 
Diagnostic Code 7803 (2008); see also 73 Fed. Reg. 54708 
(Sept. 23, 2008), effective October 23, 2008.  The Board 
concludes that a separate compensable evaluation for the 
service-connected surgical scar under the holding of the 
Court in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), is 
not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the objective medical evidence of 
record is against the Veteran's claim for an increased 
rating.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Further, there is no competent evidence of record which 
indicates that the Veteran's residuals of a left nephrectomy 
with right urethral calculus has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  There is nothing in the evidence of record 
to indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

A rating in excess of 30 percent for a left nephrectomy with 
right urethral calculus is denied. 



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


